Title: To George Washington from James Rennell, 29 April 1795
From: Rennell, James
To: Washington, George


          
            Sir
            London 29th April 1795
          
          I have long had the Ambition to offer You the Tribute of a Copy of my Work on the Indian Geography; but until I had the pleasure of knowing from Mr Jay, that such a Liberty might be allowed, I hesitated to take it. This Advantage, however, has attended the Delay, that the work has been improved by repeated Additions. Should it be deemed worthy of your Acceptance, I shall be highly gratified.
          No one, Sir, can be more conscious than myself of the Importance of Your Time; & therefore, even whilst I am intruding on it, I feel a Pang of self-condemnation: but Sir, Respect & Veneration for Your high Character, has so long occupied a Mind, which has ever been in pursuit of honest Fame; & which values itself on its Independance of Sentiment; that I cannot resist the opportunity of expressing that Homage, which Virtue, united with Talents, ever commands from the common Sense of Mankind.
          May Providence grant You length of Days, to promote the Comfort & Happiness of the Millions who have entrusted themselves to Your Councils & Guidance: and to enjoy that heartfelt Satisfaction which is the Reward of Conscious Integrity, and of useful Services. I am with Respect & Esteem Sir, Your most obdt Sert
          
            J: Rennell
          
        